Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the concentration of sodium hyaluronate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the concentration of triamcinolone acetonide" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2008/0269685 to Singh et al.
Regarding claim 1, Singh et al. discloses a dissolving (biodegradable, paragraphs 32-33) microneedle patch (microprojection array 80, for example, Fig. 5B), comprising a matrix material (layer 82 and/or layer 86 and/or layer 90) and an active pharmaceutical ingredient (deposits 84, which contain active substances/agents; paragraph 65), wherein the active pharmaceutical ingredient is a corticosteroid (active agent can be corticosteroids; paragraph 82).
Regarding claim 2, Singh et al. discloses the claimed invention as discussed above concerning claim 1, and Singh et al. further discloses that the matrix material comprises hyaluronic acid (paragraph 33).
Regarding claim 3, Singh et al. discloses the claimed invention as discussed above concerning claim 1, and Singh et al. further discloses that the matrix material comprises polyvinylpyrrolidone (paragraph 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., in further view of U.S. Publication No. 2004/0265354 to Ameri et al.
Regarding claim 4, Singh et al. discloses the claimed invention as discussed above concerning claim 1, and Singh et al. further discloses that the active pharmaceutical ingredient is a corticosteroid (active agent can be corticosteroids; paragraph 82). However, Singh et al. does not specify that the corticosteroid is triamcinolone acetonide.
Ameri et al. teaches the administration of corticosteroids, such as triamcinolone acetonide (paragraph 37), by using a microneedle array (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the type of corticosteroid that is administered by the device of Singh et al. so that the corticosteroid that is administered is triamcinolone acetonide, as taught by Ameri et al., since Singh et al. already discloses using microneedle arrays to administer corticosteroids, and since Ameri et al. teaches that triamcinolone acetonide is a known anti-inflammatory agent that is administrable via a microneedle array (paragraph 36 of Ameri et al.), which is useful in reducing inflammation at an administration site. 
Regarding claim 5, Singh et al. discloses the claimed invention as discussed above concerning claim 1, and Singh et al. further discloses that the active pharmaceutical ingredient is a corticosteroid (active agent can be corticosteroids; paragraph 82). However, Singh et al. does not specify that the corticosteroid is in a dose range from 0.01mg to 1.0mg per patch. 
Ameri et al. teaches the administration of corticosteroids, such as triamcinolone acetonide (paragraph 37), by using a microneedle array (abstract and paragraph 36). Ameri et al. further teaches that a useful dose range for microneedle arrays is less that 1 mg/patch (paragraph 92). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Singh et al. so that the dose of corticosteroid is less than 1mg, as taught by Ameri et al., since Singh et al. already discloses using microneedle arrays to administer corticosteroids, and since Ameri et al. teaches that it is typical for the dose range to be less than 1 mg/patch when administering triamcinolone acetonide (a corticosteroid) via a microneedle array (paragraphs 36 and 92 of Ameri et al.), which is useful in reducing inflammation at an administration site. 

Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., in further view of U.S. Publication No. 2003/0135161 to Fleming et al. 
Regarding claim 6, Singh et al. discloses the claimed invention as discussed above concerning claim 1, but Singh et al. does not expressly state that the dissolving microneedle patch further comprises an external skin protection coating for protecting normal skin from receiving the microneedles.
Fleming et al. teaches incorporating an external skin protection coating (ring of sealing adhesive 848, is external to the microneedle array, see Fig. 15) into a microneedle patch (device 810; Fig. 15; microneedle array is formed by microneedles 830) for protecting normal skin from receiving the microneedles (ring of sealing adhesive 848 keeps the device 810 secured to the skin at the administration/delivery site (paragraph 83), thereby protecting normal skin from receiving the microneedles 830 – also, the Examiner notes that the limitation “for protecting normal skin from receiving the microneedles” is being interpreted as an intended use limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the microneedle patch of the device of Singh et al. to include a protection coating/ring of sealing adhesive, as taught by Fleming et al. so that the microneedle array will remain attached to the skin at the delivery site (paragraph 83 of Fleming et al.). 
The modified device of Singh et al. in view of Fleming et al. will hereinafter be referred to as the modified device of Singh et al. and Fleming et al. 
Regarding claim 7, the modified device of Singh et al. and Fleming et al. teaches the claimed invention as discussed above concerning claim 6, and Fleming et al. further teaches that the external skin protection coating (ring of sealing adhesive 84) further comprises a first surface to be adhered to skin (skin facing surface/side facing out of the page shown in Fig. 15) and a second surface for receiving the microneedles (microneedle device facing surface/side facing into the page shown  in Fig. 15).
Regarding claim 9, the modified device of Singh et al. and Fleming et al. teaches the claimed invention as discussed above concerning claim 6, and Fleming et al. further teaches that the external skin protection coating (ring of sealing adhesive 84) is made of a skin adhesive having a first surface coated with skin adhesive (skin facing surface/side facing out of the page shown in Fig. 15; paragraph 83) and a .

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/028905 to Takada, in further view of Ameri et al.
Regarding claim 10, Takada discloses a method of fabricating a dissolving (abstract) microneedle patch (paragraphs 119-122), comprising:
providing a microneedle template (mold for patch/microneedle array), the microneedle template comprising a cavity and a plurality of microneedle cavities (paragraph 119); 
loading a matrix material (B1 and C1) and an active pharmaceutical ingredient (A1) into the cavity of the microneedle template (paragraphs 120-122); 
subjecting the microneedle template as loaded to a centrifuging force so that the matrix material (B1 and C1) and the active pharmaceutical ingredient (A1) fill up the microneedle cavities (paragraphs 121-122); 
drying the microneedle template as filled (paragraph 122).
Takada does not specify that the active pharmaceutical ingredient is a corticosteroid. However, Takada does expressly teach that the active pharmaceutical ingredient is not particularly limited (paragraph 106).
Ameri et al. teaches the administration of corticosteroids, such as triamcinolone acetonide (paragraph 37), by using a microneedle array (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the method and active pharmaceutical ingredient administered by the device of Takada so that it is a corticosteroid that is administered, such is triamcinolone acetonide, as taught by Ameri et al., since Takada already discloses using microneedle arrays to administer active pharmaceutical ingredients (paragraphs 106 and paragraphs 119-122), and since Ameri et al. teaches that triamcinolone acetonide is a known anti-inflammatory agent that is administrable via a microneedle array (paragraph 36 of Ameri et al.), which is useful in reducing inflammation at an administration site. 
The modified device and method of Takada in view of Ameri et al. will hereinafter be referred to as the modified device and method of Takada and Ameri et al.
Regarding claim 11, the modified device and method of Takada and Ameri et al. teach the claimed invention as discussed above concerning claim 10, and Takada further teaches that the loading of the matrix material (B1 and C1) and the active pharmaceutical ingredient are performed separately (paragraphs 120-122).
Regarding claim 12, the modified device and method of Takada and Ameri et al. teach the claimed invention as discussed above concerning claim 10, and Takada further teaches that the matrix material (B1 and C1) comprises sodium hyaluronate (paragraph 105 discloses that the base material (i.e., what B1 and C1 are made from) can be a salt of hyaluronic acid, which is sodium hyaluronate), polyvinylpyrrolidone, or a mixture of both.
Regarding claim 13, the modified device and method of Takada and Ameri et al. teach the claimed invention as discussed above concerning claim 10, and Ameri et al. further teaches that the corticosteroid is triamcinolone acetonide (paragraph 36).
Regarding claim 14, the modified device and method of Takada and Ameri et al. teach the claimed invention as discussed above concerning claim 12, but neither Takada nor Ameri et al. expressly state that the concentration of sodium hyaluronate is 0.2-1.0 g/ml. 
As an initial matter, the Examiner notes that claim 12 recites that the matrix material comprises sodium hyaluronate, polyvinylpyrrolidone, or a mixture of both, meaning that the sodium hyaluronate is not necessarily required by claim 12, and thus claim 14 is directed to further limitations that correspond to one alternative recitation in claim 12. 
Nonetheless, the Examiner is of the position that since the modified device and method of Takada and Ameri et al. teaches that the matrix material is sodium hyaluronate (paragraph 105 of Takada), the matrix material also must necessarily be at a given concentration. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Takada and Ameri et al., such that the concentration of sodium hyaluronate in the matrix material is in the range of 0.2-1.0 g/ml, since it has been held that where the 
Regarding claim 15, the modified device and method of Takada and Ameri et al. teach the claimed invention as discussed above concerning claim 13, but neither Takada nor Ameri et al. expressly state that the concentration of triamcinolone acetonide is 10-40 mg/ml. 
The Examiner is of the position that since the modified device and method of Takada and Ameri et al. teaches that the corticosteroid is triamcinolone acetonide (paragraph 36 of Ameri et al.), the triamcinolone acetonide also must necessarily be at a given concentration. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Takada and Ameri et al., such that the concentration of triamcinolone acetonide is in the range of 10-40 mg/ml, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/AMBER R STILES/Primary Examiner, Art Unit 3783